DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohtsuka (US 20180063617 A1).

With respect to claim 1, Ohtsuka discloses a method for driving an acoustic transducer, comprising: 
obtaining a reference electrical signal (fig.6 R(ω,t); Par.[0084]) according to a first electrical signal output by a first acoustic transducer element (fig.5 #111N) in a case where sound waves are not received by the first acoustic transducer element (Par.[0075] there is no sound hole in the area of reference microphone #111N, thereby no sound waves are received by the first acoustic transducer element #111N); 
obtaining an actual detected electrical signal (fig.6 M(ω,t); Par.[0084]) according to a second electrical signal output by a second acoustic transducer element (fig.5 #111R) in a case where sound waves are received by the second acoustic transducer element (Par.[0083] microphone #111R captures main sound waves S(ω,t)); and 
performing a noise reduction process on the actual detected electrical signal according to the reference electrical signal to obtain a noise-reduced signal as a final output electrical signal of the second acoustic transducer element in a case where sound waves are received by the second acoustic transducer element (Par.[0083-0087] processor #120 of figure 6 removes a performs a noise reduction process on the actual detected signal M(ω,t) according to reference signal R(ω,t)).

With respect to claim 2, Ohtsuka discloses the method claim 1, wherein performing the noise reduction process on the actual detected electrical signal according to the reference electrical signal comprises: performing a difference process (fig.6 #117c) on the actual detected electrical signal and the reference electrical signal (Par.[0087]).

With respect to claim 3, Ohtsuka discloses the method of claim 1, wherein the first acoustic transducer element and the second acoustic transducer element are one and the same acoustic transducer element (fig.5 elements #111R and #111N are part of the same transducer element #105).

With respect to claim 4, Ohtsuka discloses the method of claim 1, wherein the first acoustic transducer element and the second acoustic transducer element are separate acoustic transducer elements, the first acoustic transducer element comprises the same number of acoustic transducer units as acoustic transducer units in the second acoustic transducer element (fig.5 elements #111R and #111N are separate transducers), and the first acoustic transducer element further comprises a sound-muffling layer (fig.5 #105B) configured to shield sound waves (Par.[0075] case #105B shields the first transducer #111N).

With respect to claim 5, Ohtsuka discloses the method of claim 1, wherein obtaining the reference electrical signal according to the first electrical signal output by the first acoustic transducer element in a case where sound waves are not received by the first acoustic transducer element comprises: acquiring the first electrical signal output by the first acoustic transducer element in a case where sound waves are not received by the first acoustic transducer element, and performing low-noise amplification and analog- to-digital conversion processes on the first electrical signal to obtain the reference electrical signal, and obtaining the actual detected electrical signal according to the second electrical signal output by the second acoustic transducer element in a case where sound waves are received by the second acoustic transducer element comprises: acquiring the second electrical signal output by the second acoustic transducer element in a case where sound waves are received by the second acoustic transducer element, and performing the low- noise amplification and analog-to-digital conversion processes on the second electrical signal to obtain the actual detected electrical signal (Par.[0039] analog sound processor #115 performs an analog-to-digital conversion and controls a gain via amplification of signals from microphones #111).

With respect to claim 6, Ohtsuka discloses an acoustic transducer, comprising: 
a plurality of acoustic transducer elements (fig.5 #111R,111N) on a base substrate (fig.4 #408) and comprising an acoustic transducer reference element (fig.5 #111N) and an acoustic transducer operating element (fig.5 #111R), wherein 
the acoustic transducer reference element comprises the same number of acoustic transducer units as acoustic transducer units in the acoustic transducer operating element (fig.5 each element #111R,N contains a single transducer unit), and 
the acoustic transducer reference element further comprises a sound-muffling layer configured to shield sound waves (Par.[0075] case #105B is a sound-muffling layer that shields the first transducer #111N from sound waves).

With respect to claim 7, Ohtsuka discloses the acoustic transducer of claim 6, wherein the sound-muffling layer and the base substrate form an enclosed chamber, and all of the acoustic transducer units in the acoustic transducer reference element are in the enclosed chamber (fig.5 layer #105B and PCB #408 of transducer #111N form an enclosed chamber, See Par.[0076]).

With respect to claim 8, Ohtsuka discloses the acoustic transducer of claim 6, comprising only one acoustic transducer reference element (fig.5).

With respect to claim 11, Ohtsuka discloses the acoustic transducer of claim 6, further comprising: 
a first obtaining circuit (fig.1 #115) configured to obtain a reference electrical signal according to a first electrical signal output by a first acoustic transducer element in a case where sound waves are not received by the first acoustic transducer element (Par.[0075] there is no sound hole in the area of reference microphone #111N, thereby no sound waves are received by the first acoustic transducer element #111N); 
a second obtaining circuit (fig.1 #115) configured to obtain an actual detected electrical signal according to a second electrical signal output by a second acoustic transducer element in a case where sound waves are received by the second acoustic transducer element (Par.[0083] microphone #111R captures main sound waves S(ω,t)); and
a noise reduction circuit (figs.1+6 #120) configured to perform a noise reduction process on the actual detected electrical signal according to the reference electrical signal to obtain a noise-reduced signal as a final output electrical signal of the second acoustic transducer element in a case where sound waves are received by the second acoustic transducer element (Par.[0083-0087] processor #120 of figure 6 performs a noise reduction process on the actual detected signal M(ω,t) according to reference signal R(ω,t)).

With respect to claim 12, Ohtsuka discloses the acoustic transducer of claim 11, wherein the first acoustic transducer element and the second acoustic transducer element are one and the same acoustic transducer element (fig.5 elements #111R and #111N are part of the same transducer element #105).

With respect to claim 13, Ohtsuka discloses the acoustic transducer of claim 11, wherein the first acoustic transducer element is the acoustic transducer reference element (fig.6 element #111N captures reference signal R(ω,t); Par.[0084]), and the second acoustic transducer element is the acoustic transducer operating element (Par.[0083] microphone #111R captures main sound waves S(ω,t)).

With respect to claim 14, Ohtsuka discloses the acoustic transducer of claim 11, wherein the noise reduction circuit comprises: a first processing circuit configured to perform a difference process (fig.6 #117c) on the actual detected electrical signal and the reference electrical signal (Par.[0087]).

With respect to claim 15, Ohtsuka discloses the acoustic transducer of claim 11, wherein the first obtaining circuit comprises: a first acquisition circuit (fig.1 #115) configured to acquire the first electrical signal output by the first acoustic transducer element in a case where sound waves are not received by the first acoustic transducer element, and a second processing circuit (fig.1 #115) configured to perform low-noise amplification and analog-to-digital conversion processes on the first electrical signal to obtain the reference electrical signal, and the second obtaining circuit comprises: a second acquisition circuit (fig.1 #115) configured to acquire the second electrical signal output by the second acoustic transducer element under in a case where sound waves are received by the second acoustic transducer element, and a third processing circuit (fig.1 #115) configured to perform the low-noise amplification and analog-to-digital conversion processes on the second electrical signal to obtain the actual detected electrical signal (Par.[0039] analog sound processor #115 performs an analog-to-digital conversion and controls a gain via amplification of signals from microphones #111).

With respect to claim 16, Ohtsuka discloses the method of claim 1, wherein the first acoustic transducer element and the second acoustic transducer element are one and the same acoustic transducer element (fig.5 elements #111R and #111N are part of the same transducer element #105), obtaining the reference electrical signal according to the first electrical signal output by the first acoustic transducer element in a case where sound waves are not received by the first acoustic transducer element comprises: acquiring the first electrical signal output by the first acoustic transducer element in a case where sound waves are not received by the first acoustic transducer element (Par.[0075] there is no sound hole in the area of reference microphone #111N, thereby no sound waves are received by the first acoustic transducer element #111N), and performing low-noise amplification and analog- to-digital conversion processes on the first electrical signal to obtain the reference electrical signal (Par.[0039] analog sound processor #115 performs an analog-to-digital conversion and controls a gain via amplification of signals from microphones #111), obtaining the actual detected electrical signal according to the second electrical signal output by the second acoustic transducer element in a case where sound waves are received by the second acoustic transducer element comprises: acquiring the second electrical signal output by the second acoustic transducer element in a case where sound waves are received by the second acoustic transducer element (Par.[0083] microphone #111R captures main sound waves S(ω,t)), and performing the low- noise amplification and analog-to-digital conversion processes on the second electrical signal to obtain the actual detected electrical signal (Par.[0039] analog sound processor #115 performs an analog-to-digital conversion and controls a gain via amplification of signals from microphones #111), and performing the noise reduction process on the actual detected electrical signal according to the reference electrical signal comprises: performing a difference process on the actual detected electrical signal and the reference electrical signal (Par.[0083-0087] processor #120 of figure 6 removes a performs a noise reduction process on the actual detected signal M(ω,t) according to reference signal R(ω,t)).

With respect to claim 17, Ohtsuka discloses the method of claim 1, wherein the first acoustic transducer element and the second acoustic transducer element are separate acoustic transducer elements (fig.5 elements #111R and #111N are separate transducers), the first acoustic transducer element comprises the same number of acoustic transducer units as acoustic transducer units in the second acoustic transducer element (fig.5 each element #111R,N contains a single transducer unit), the first acoustic transducer element further comprises a sound-muffling layer configured to shield sound waves, so as to prevent the acoustic transducer units in the first acoustic transducer element from being affected by the sound waves (Par.[0075] case #105B shields the first transducer #111N), obtaining the reference electrical signal according to the first electrical signal output by the first acoustic transducer element in a case where sound waves are not received by the first acoustic transducer element comprises: acquiring the first electrical signal output by the first acoustic transducer element in a case where sound waves are not received by the first acoustic transducer element (Par.[0075] there is no sound hole in the area of reference microphone #111N, thereby no sound waves are received by the first acoustic transducer element #111N), and performing low-noise amplification and analog- to-digital conversion processes on the first electrical signal to obtain the reference electrical signal (Par.[0039] analog sound processor #115 performs an analog-to-digital conversion and controls a gain via amplification of signals from microphones #111), obtaining the actual detected electrical signal according to the second electrical signal output by the second acoustic transducer element in a case where sound waves are received by the second acoustic transducer element comprises: acquiring the second electrical signal output by the second acoustic transducer element in a case where sound waves are received by the second acoustic transducer element (Par.[0083] microphone #111R captures main sound waves S(ω,t)), and performing the low- noise amplification and analog-to-digital conversion processes on the second electrical signal to obtain the actual detected electrical signal (Par.[0039] analog sound processor #115 performs an analog-to-digital conversion and controls a gain via amplification of signals from microphones #111), and performing the noise reduction process on the actual detected electrical signal according to the reference electrical signal comprises: performing a difference process on the actual detected electrical signal and the reference electrical signal (Par.[0083-0087] processor #120 of figure 6 removes a performs a noise reduction process on the actual detected signal M(ω,t) according to reference signal R(ω,t)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuka (US 20180063617 A1) in view of Hajati et al (US 20130293065 A1).

With respect to claim 9, Ohtsuka discloses the acoustic transducer of claim 6, wherein the acoustic transducer unit is a capacitive microphone (Par.[0060]); however does not disclose expressly wherein the acoustic transducer unit is a micromechanical ultrasonic transducer unit.
Hajati discloses a micromechanical ultrasonic transducer unit (fig.1 #100; see Abstract).  As evidenced by Hajati, micromechanical ultrasonic transducer units are well-known in the art, and it would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use micromechanical ultrasonic transducer units as the transducers of Ohtsuka.  The motivation for doing so would have been to capture ultrasonic sound waves and convert the waves to an electrical signal with a reduced noise component. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuka (US 20180063617 A1) in view of Zhou et al (US 20210093296 A1).
	
With respect to claim 10, Ohtsuka discloses the acoustic transducer of claim 9, however does not disclose expressly wherein the sound-muffling layer comprises an epoxy resin doped with tungsten powder.
Zhou discloses an ultrasonic transducer (fig.1 #200) with a sound muffling layer (fig.1 #40) wherein the sound-muffling layer comprises an epoxy resin doped with tungsten powder (Par.[0082]).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use an epoxy resin doped with tungsten powder as the sound-muffling layer of Ohtsuka, as performed by Zhou.  The motivation or doing so would have been to use a particle dense material for the dampening of captured ultrasonic sound waves from reaching the noise reference microphone #111N.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Harney et al (US 20100054495 A1) discloses a noise mitigating microphone system and method. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654